Citation Nr: 0107415	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-17 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a debt in the amount of 
$6,231.00, stemming from the overpayment of pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from April 1955 to April 
1979.  The veteran died on July [redacted], 1989.  The appellant is 
the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1998 decision of the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied waiver of recovery of a debt 
stemming from the overpayment of pension benefits.


FINDINGS OF FACT

1.  The appellant's action in failing to properly report 
income which she received, which created the overpayment in 
question, does not rise to the level of fraud, 
misrepresentation, bad faith, or a lack of good faith in her 
dealings with the government prior to August 1, 1997.

2.  On and after August 1, 1997, the appellant's failure to 
inform VA of her increase in income constitutes bad faith, or 
lack of good faith in her dealings with the government.

3.  The actions of the debtor solely contributed to the 
creation of her overpayment indebtedness.

4.  The collection of the entire debt might deprive the 
debtor of basic necessities.  However, collection of half of 
that portion of the debt incurred prior to August 1, 1997, 
should not deprive the debtor or her family of basic 
necessities.

5.  Recovery of the debt would not nullify the objective for 
which improved pension benefits were intended.

6.  Failure to make restitution would result in unfair gain 
to the debtor, at the expense of the government.

7.  The evidence of record does not show that the debtor has 
changed position to her detriment due to her reliance upon 
the receipt of VA benefits.


CONCLUSIONS OF LAW

1.  Waiver of recovery of a debt stemming from the 
overpayment of pension benefits, where those benefits 
payments were received on or after August 1, 1997, is 
precluded by law.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 1.962, 1.965 (2000).

2.  It is contrary to equity and good conscience to recover 
half of that portion of the appellant's debt stemming from 
the overpayment of pension benefits which was created due to 
receipt of benefits payments prior to August 1, 1997, but it 
is not contrary to equity and good conscience to recover the 
other half of that portion of the appellant's debt stemming 
from the overpayment of pension benefits which was created 
due to receipt of benefits payments prior to August 1, 1997.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 1.962, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that her conduct in the creation of 
her debt did not constitute fraud, misrepresentation, bad 
faith, or lack of good faith.  She further contends that a 
waiver of recovery of her debt stemming from the overpayment 
of pension benefits should be granted in equity and good 
conscience.  After a review of the record, the Board finds 
that the appellant's indebtedness incurred prior to August 1, 
1997, is not the result of fraud, misrepresentation, bad 
faith, or lack of good faith in her dealings with the 
government, and the Board further finds that it is contrary 
to equity and good conscience to recover half of that portion 
of the appellant's debt stemming from the overpayment of 
improved pension benefits which was incurred prior to August 
1, 1997, but that it is not contrary to equity and good 
conscience to recover the other half.  However, the Board 
finds that the portion of the appellant's debt which was the 
result of payments received subsequent to August 1, 1997, is 
the result of bad faith on the part of the appellant and that 
waiver of recovery of that portion of the debt is precluded 
by law.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2000), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver."  Similarly, 38 C.F.R. § 1.965(b) (2000), precludes 
waiver upon a finding of (1) fraud or misrepresentation of a 
material fact, (2) bad faith, or (3) lack of good faith.  A 
debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits 
lack of good faith where the debtor's conduct shows an 
"absence of an honest intention to abstain from taking 
unfair advantage of the...Government."  The Board also notes 
that any misrepresentation of material fact must be "more 
than non-willful or mere inadvertence."  38 C.F.R. 
§ 1.962(b) (2000).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (2000).  In 
applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to VA.  38 C.F.R. § 1.965(a) (2000).

The evidence in this case shows that the appellant 
established entitlement to pension by means of an October 
1994 letter.  That letter clearly explained to her that:

Your rate of VA pension depends upon 
total "family" income which includes 
your income and that of any dependents.  
We must adjust your payments whenever 
this income changes.  You must notify us 
immediately if income is received from 
any source other than that shown above.  
You must also report any changes in the 
income shown above.  Your failure to 
promptly tell VA about income changes may 
create an overpayment in your account 
which will have to be repaid.

Each letter that the appellant was sent concerning her award 
amount contained language reminding her to report any changes 
in her income to VA promptly.  She received letters in June 
1996, July 1996, September 1996 (two letters), April 1997, 
and July 1997 which clearly explained that she was obligated 
to report any change in income to VA immediately.  The July 
1997 letter was mailed to her specifically to remind her of 
the necessity to inform VA immediately of any change in her 
income.

The appellant submitted a VA Form 21-0519S, Improved Pension 
Eligibility Verification Report (Surviving Spouse with 
Children), which was signed and dated February 12, 1997.  On 
that form, the appellant indicated that she had no income 
from any source.  Subsequent information received from the 
Social Security Administration indicated that the appellant 
in fact had received income from Social Security in 1997.  A 
letter in the file indicates that the appellant was informed 
in a letter that on or after February 7, 1997, she would be 
paid income from the Social Security Administration.

The appellant indicated in a VA Form 21-0519S, Improved 
Pension Eligibility Verification Report (Surviving Spouse 
with Children), which was signed and dated January 6, 1998, 
that she had earned interest income and Social Security 
income for 1997 and 1998, although the amount of Social 
Security income was incorrectly stated.  A March 1998 letter 
from VA terminated the appellant's pension as of March 1, 
1997, based upon her receipt of excessive income.

The September 1998 Committee decision on waiver of recovery 
of indebtedness found that the appellant's request for waiver 
of recovery of the overpayment was precluded by law because 
her bad faith had caused her receipt of the overpayment.  The 
Board disagrees with that finding by the Committee in part.  
The Board notes that the veteran submitted a February 12, 
1997, statement that she had no income, while she was 
informed at an unknown time by the Social Security 
Administration that on or after February 7, 1997, she would 
be receiving income from the Social Security Administration.  
It is possible that the notice from the Social Security 
Administration was mailed on February 7, 1997.  However, 
because of possible mail delays, the Board finds that the 
evidence does not clearly demonstrate that her February 1997 
statement that she had no income was a misrepresentation.  
The Board has given the claimant the benefit of the doubt in 
this situation in finding that her actions, although 
suspicious, are not shown to clearly demonstrate bad faith, 
or lack of good faith, in her dealings with the government.

The appellant was informed by means of a letter dated April 
2, 1997, of the necessity of reporting any change in income 
to VA immediately.  That letter contained other information 
concerning her pension rate and countable income.  A July 1, 
1997, letter informed the appellant that she must report 
changes in income or dependents.  That letter, her second 
since her receipt of Social Security income, informed her 
only of her obligation to report changes in income and 
dependency and was mailed to her specifically to inform her 
of the need to report any income changes.  The Board finds 
that her failure to respond to that letter and inform VA of 
her increased income can only be interpreted as bad faith, or 
a lack of good faith, on the part of the appellant.  The 
appellant had an obligation to read that letter and respond 
to VA with information regarding her increased income.  Her 
silence after receipt of that letter can only be interpreted 
as bad faith.

Therefore, allowing time for associated mail transfer, the 
Board finds that any debt incurred by the appellant due to 
receipt of benefits payments on or after August 1, 1997, is 
debt which was incurred due to bad faith on the part of the 
appellant.  The appellant knew, or should have know, that she 
was not entitled to those benefits.  She specifically failed 
to respond to a letter from VA telling her of the necessity 
to report any changes in income.  The Board finds that the 
evidence demonstrates an "absence of an honest intention to 
abstain from taking unfair advantage of the...Government," 
which constitutes bad faith.  The Board further finds, after 
examination of the evidence that her failure to report income 
was "more than non-willful or mere inadvertence."  Although 
the appellant has claimed a lack of understanding of the 
English language, the Board does not feel that excuses her 
actions.  She had an obligation to read and respond to a 
letter from VA telling her to report a change in income.  If 
she was unable to read that letter, she should have sought 
assistance from her representative.  Therefore, the Board 
finds that waiver of recovery of that portion of the 
appellant's debt which was incurred due to the receipt of 
pension payments on or after August 1, 1997, is precluded by 
law as that debt was the result of bad faith on the part of 
the debtor.

Therefore, the Board will consider in equity and good 
conscience only whether that portion of the appellant's debt 
incurred due to benefits payments made prior to August 1, 
1997, may be allowed a waiver in equity and good conscience.

In evaluating whether the actions of the debtor contributed 
to the creation of the debt, the Board wishes to reiterate 
that the appellant understood, or should have understood, 
that she was obligated to promptly report any changes in her 
income to VA.  She has claimed confusion due to a lack of 
facility with the English language.  However, all VA 
communications to the appellant were extremely clear, and 
informed her repeatedly that all income, from any source, was 
to be reported.  The Board notes that the appellant was 
consistently able to report her unreimbursed medical expenses 
and to request exclusions of her daughter's income during the 
same period for which she was unable to report a change in 
her income.  VA relied upon the figures provided by the 
appellant in determining her eligibility for improved 
pension.  Therefore, the Board finds that the appellant is 
wholly at fault in the creation of the debt in that she 
failed to report an increase in her income.  Her failure to 
promptly report a change in income is the sole reason for her 
indebtedness.

The Board finds that recovery of the debt would not nullify 
the objective for which the benefits were intended.  The 
objective of the improved pension is to provide monetary 
assistance to pension recipients whose income from other 
sources, as determined pursuant to VA regulations, falls 
below a set amount in a twelve month annualization period.  
Here, the appellant's income, as calculated pursuant to VA 
regulations, did not fall below the threshold for pension 
eligibility.  Therefore, she was not eligible for the 
improved pension benefits which she was paid.  She was not 
eligible for those benefits because she earned too much 
income.  When income is too high for improved pension 
eligibility, improved pension benefits are not intended to be 
paid.  Therefore, the purpose of the improved pension 
benefits would not be nullified if the overpayment is 
collected since that overpayment represents the sum paid to 
the recipient beyond the amount envisioned by the purpose of 
the improved pension.

The Board also finds that failure to require restitution 
would result in unfair gain to the debtor.  The appellant 
received benefits to which she was not entitled.  If she were 
permitted to retain those benefits, there would be an unfair 
gain in her favor, and at government expense.  Finally, the 
Board finds that the evidence of record does not show that 
the debtor has changed position to her detriment due to her 
reliance upon the receipt of VA benefits.

However, the Board finds that collection of the entire debt 
might deprive the debtor or the debtor's family of some basic 
necessities.  The appellant submitted a VA Form 20-5655, 
Financial Status Report, in April 1998 in which she indicated 
that she had income of $670.00 per month and expenses of 
$1824.00 per month.  The Board finds that not all of those 
expenses constitute basic necessities.  Specifically, the 
Board finds that the appellant's automobile expenses and 
expense for her daughter's tuition are not basic necessities 
within the meaning of the applicable regulation.  
Nonetheless, her expenses which do represent basic 
necessities, rent ($496.00), food ($209.00), and utilities 
($163.00), combine to exceed her monthly income.  The Board 
notes that the appellant had $667.00 of cash on hand in the 
bank.  The appellant also owned a 1997 Honda Accord, valued 
at $16,000.00.  While it appears that the appellant's 
expenses exceed her income, it is also clear that the 
appellant owns an automobile which has a value sufficient to 
satisfy her debt to the government.

The Board has considered the various factors which constitute 
equity and good conscience and has applied them to the 
appellant's case.  The Board has also balanced the relative 
faults in the creation of this debt and has found that the 
debtor bears the entire fault for the creation of this debt.  
However, the Board is mindful of the financial effect that 
collection of the entire debt could have upon the debtor and 
her daughter, and the possibility that they could be deprived 
of basic necessities.  Therefore, in equity and good 
conscience, the Board finds that waiver of recovery of half 
of that portion of the appellant's debt incurred due to 
benefits payments received prior to August 1, 1997, is 
warranted.  Waiver of recovery of only that amount will 
account for the overwhelming fault of the appellant in the 
creation of the debt and the unjust enrichment of the 
appellant, while still preventing her family from being 
deprived of basic necessities.  The Board has considered the 
value of the appellant's automobile in determining her 
capacity to repay her debt.

Accordingly, the Board finds that the portion of the 
appellant's indebtedness incurred prior to August 1, 1997, is 
not the result of fraud, misrepresentation, bad faith, or 
lack of good faith in her dealings with the government, 
however, the Board further finds that it is not contrary to 
equity and good conscience to recover half of the appellant's 
debt stemming from the benefits payments received prior to 
August 1, 1997.  However, the Board also finds that it is not 
contrary to equity and good conscience to deny waiver of 
recovery of the other half of the appellant's debt stemming 
from the benefits payments received prior to August 1, 1997.  
In addition, the Board finds that the portion of the 
appellant's indebtedness incurred on and after August 1, 
1997, is the result of bad faith, or lack of good faith, in 
the appellant's dealings with the government, and waiver of 
recovery of that portion of the appellant's debt is precluded 
by law and is thus denied.  38 U.S.C.A. §§ 5107, 5302 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 1.965 (2000).



ORDER

Entitlement to waiver of recovery of half of that portion of 
the appellant's debt resulting from pension benefits payments 
made prior to August 1, 1997, is granted.

Entitlement to waiver of recovery of half of that portion of 
the appellant's debt resulting from pension benefits payments 
made prior to August 1, 1997, is denied.

Entitlement to waiver of recovery of that portion of the 
appellant's debt resulting from pension benefits payments 
made on or after August 1, 1997, is precluded by law and is 
therefore denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

